Case: 20-1633    Document: 53     Page: 1   Filed: 01/11/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 STENSON FEARS, JR.,
                   Claimant-Appellant

                             v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                        2020-1633
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 17-2345, Judge Michael P. Allen,
 Judge Joseph L. Toth, Senior Judge Mary J. Schoelen.
                 ______________________

                Decided: January 11, 2021
                 ______________________

    BRIAN KEITH LEWIS, Francis White Law, PLLC, Wood-
 bury, MN, for claimant-appellant.

     WILLIAM JAMES GRIMALDI, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for respondent-appellee. Also repre-
 sented by JEFFREY B. CLARK, ELIZABETH MARIE HOSFORD,
 ROBERT EDWARD KIRSCHMAN, JR.; SAMANTHA ANN
Case: 20-1633     Document: 53     Page: 2    Filed: 01/11/2021




2                                              FEARS   v. WILKIE



 SYVERSON, Y. KEN LEE, Office of General Counsel, United
 States Department of Veterans Affairs, Washington, DC.
                ______________________

     Before DYK, REYNA, and TARANTO, Circuit Judges.
 TARANTO, Circuit Judge.
     Stenson Fears, Jr., submitted a claim for disability
 benefits based on hepatitis B, alleging that the disease was
 connected to his service in the United States Navy. The
 Department of Veterans Affairs ordered, and Mr. Fears re-
 ceived, a medical examination from Dr. Gary Wilhelm. Dr.
 Wilhelm opined that Mr. Fears’s hepatitis B was less likely
 than not connected to his Navy service. Relying on Dr. Wil-
 helm’s opinion, the Board of Veterans’ Appeals denied Mr.
 Fears’s claim for benefits. Mr. Fears appealed to the Court
 of Appeals for Veterans Claims (Veterans Court), arguing
 that Dr. Wilhelm was not competent to opine on the cause
 of Mr. Fears’s hepatitis B. The Veterans Court affirmed
 the Board’s denial of Mr. Fears’s benefits claim because Mr.
 Fears had not timely challenged Dr. Wilhelm’s competency.
 We affirm.
                               I
                               A
     Mr. Fears served in the U.S. Navy from February 1976
 to January 1980. During his service, there was a hepatitis
 outbreak at his base. Because of his possible exposure, Mr.
 Fears received an injection of gamma globulin, meant to
 help him avoid getting hepatitis. In August 1976, Mr.
 Fears was examined and was tested for hepatitis B. He
 had no symptoms of hepatitis B, and his test results
 showed no residual hepatitis B.
    In December 2009, Mr. Fears submitted a claim for
 benefits based on hepatitis, bilateral hearing loss, tinnitus,
 and a bilateral shin condition, which he alleged was
Case: 20-1633        Document: 53   Page: 3   Filed: 01/11/2021




 FEARS   v. WILKIE                                          3



 connected to his Navy service. Only the claim for benefits
 based on hepatitis B is relevant on appeal.
      In January 2011, Mr. Fears received a VA medical ex-
 amination, and the examiner diagnosed him with hepatitis
 B but concluded that a connection to Mr. Fears’s Navy ser-
 vice was less than 50% likely. In May 2014, the Board
 found the January 2011 medical opinion “inadequate” be-
 cause the rationale for finding service connection unlikely
 was “ambiguous.” J.A. 53. The Board accordingly re-
 manded Mr. Fears’s case for a new medical opinion “by an
 appropriate examiner (preferably a hepatologist)” to “clar-
 ify the etiology of the Veteran’s currently diagnosed hepa-
 titis B.” J.A. 54.
     In July 2014, Mr. Fears received a new medical exam-
 ination from Dr. Wilhelm, who was not a hepatologist. He
 opined that “[t]he etiology of the Veteran’s currently diag-
 nosed [h]epatitis B is most likely due to his documented
 post-service drug use from 1986 to 1991.” J.A. 45. Relying
 on a journal article, Dr. Wilhelm stated that “[d]rug use is
 a major risk factor for hepatitis B (HBV) virus transmis-
 sion” and explained how Mr. Fears’s post-service drug use
 was more likely the cause of his hepatitis B than other
 risky activity. J.A. 45. At bottom, Dr. Wilhelm concluded
 that Mr. Fears’s hepatitis B “is less likely than not related
 to his military service.” J.A. 45.
      The next month, more service-treatment records were
 added to Mr. Fears’s file. J.A. 26. After considering those
 records, Dr. Wilhelm provided an addendum opinion in De-
 cember 2014. He maintained the same conclusion while
 explaining how the records supported that conclusion. J.A.
 30 (“It confirms that the Veteran was asymptomatic at the
 time of the exam in August 1976. If he were ill with hepa-
 titis B, he would be expected to show symptoms. The find-
 ings at the time of the blood donation, likely occurred due
 to the gamma globulin shot given as prophylaxis to avoid
 getting hepatitis when he was in San Diego as a recruit.
Case: 20-1633     Document: 53     Page: 4    Filed: 01/11/2021




4                                              FEARS   v. WILKIE



 He had a normal abdominal exam without pain o[r] palpa-
 tion of his liver, and his liver was of normal size. The im-
 pression of ‘hepatitis by history’ refers to the statements by
 the Veteran and not a formal diagnosis of hepatitis. Re-
 view of STRs does not provide documentation to corrobo-
 rate this claim.”).
     On April 6, 2017, the Board denied Mr. Fears’s claim
 for benefits. J.A. 32. The Board relied on Dr. Wilhelm’s
 July 2014 and December 2014 medical opinions, finding
 them “adequate and highly probative.” J.A. 30. The Board
 also found that the regional office had “substantially com-
 plied” with its May 2014 remand order that required “an
 appropriate examiner (preferably a hepatologist)” provide
 a new medical opinion—even though Dr. Wilhelm was not
 a hepatologist—because Dr. Wilhelm was “a physician with
 a Master of Public Health degree.” J.A. 26, 30, 54.
                               B
     Mr. Fears appealed to the Veterans Court, where, for
 the first time, he challenged the competency of Dr. Wil-
 helm. The Veterans Court rejected that challenge and af-
 firmed the Board’s decision. Fears v. Wilkie, 31 Vet. App.
 308, 310–11 (2019). It started from the premise that Fed-
 eral Circuit precedent generally “requires veterans to ob-
 ject to an examiner’s qualifications” at the Board. Id. at
 318. Because Mr. Fears did not raise the competency issue
 at the Board, the court emphasized that Mr. Fears could
 prevail “only if” his case came within the exception (to the
 general rule) identified in Wise v. Shinseki, 26 Vet. App.
 517 (2014). Fears, 31 Vet. App. at 319. The “Wise excep-
 tion” to the rule requiring the veteran to challenge compe-
 tency before the Board, the Veterans Court stated, applies
 when the record before the Board itself sufficiently sug-
 gests a competency problem because that record “inde-
 pendently demonstrate[s] an irregularity in the process of
 selecting the examiner.” Id. (internal quotation marks
Case: 20-1633        Document: 53   Page: 5   Filed: 01/11/2021




 FEARS   v. WILKIE                                          5



 omitted); see also id. at 318 (“[T]he Board cannot ignore fa-
 cially obvious issues of competence.”).
     The record in Mr. Fears’s case was not such a record.
 For his Wise exception argument, Mr. Fears relied entirely
 on a past lawsuit and certain news articles involving Dr.
 Wilhelm that he raised in his briefing to the Veterans
 Court. But the Veterans Court—while seeming first to con-
 clude on the merits that these materials did not come
 within the Wise exception, id. at 318 (stating that these
 materials “are not close enough” to come within the Wise
 exception)—ruled that it could not reach the question
 whether these materials would excuse Mr. Fears’s failure
 to raise competency to the Board because the materials
 were not part of the record. Id. Stating that Mr. Fears
 made “no argument about why these documents could con-
 structively be considered a part of the administrative rec-
 ord,” id., the Board ruled that the documents “were neither
 actually nor constructively before the Board,” id. at 319.
 Although VA had “recognized at oral argument” that “if
 [Mr. Fears] had properly submitted these documents to the
 Board, the Board likely would have been required to dis-
 cuss them, even if [Mr. Fears] had not expressly raised the
 argument,” the Veterans Court concluded that, because the
 documents on which Mr. Fears relied were not part of the
 “record on appeal,” Mr. Fears’s competency argument
 “ha[d] no merit.” Id. at 318–19.
     Mr. Fears timely appealed. We have jurisdiction to
 consider legal issues raised by the Veterans Court’s deci-
 sion. See 38 U.S.C. § 7292(d)(1). In a case like this, not
 involving a constitutional issue, we lack jurisdiction to re-
 view “a challenge to a factual determination” or “a chal-
 lenge to a law or regulation as applied to the facts of a
 particular case.” Id. § 7292(d)(2).
                               II
     Mr. Fears challenges the Veterans Court’s determina-
 tions involving Dr. Wilhelm’s competency. We recently
Case: 20-1633     Document: 53     Page: 6    Filed: 01/11/2021




6                                              FEARS   v. WILKIE



 confirmed the existence of a general requirement that, to
 challenge a VA medical examiner’s competency, the vet-
 eran must raise the issue before the Board. Francway v.
 Wilkie, 940 F.3d 1304 (Fed. Cir. 2019). We noted, without
 addressing, the Veterans Court’s recognition in Wise of an
 exception to the general requirement when “the record in-
 dependently demonstrates an irregularity in the process of
 selecting the examiner.” Id. at 1308 n.2. Here, the Veter-
 ans Court described the Wise exception as applying “where
 there are facially obvious issues of competence,” Fears, 31
 Vet. App. at 316, a statement that VA does not dispute.
     Mr. Fears makes essentially two arguments in his
 opening brief for why his competency challenge was timely.
 Mr. Fears’s first argument, the only one directed to the
 “record on appeal” ruling of the Veterans Court, depends
 on Mr. Fears’s desire to invoke issue preclusion (collateral
 estoppel). Mr. Fears’s second argument seeks an exception
 from timely-presentation requirements for veterans who
 were not represented by an attorney before the Board. We
 decline to disturb the Veterans Court’s judgment on either
 ground.
                               A
     Mr. Fears argues that as a matter of law he was enti-
 tled to have the Veterans Court consider his newly raised
 challenge to competency based on issue preclusion, stress-
 ing that issue preclusion is a legal issue. See Levi Strauss
 & Co. v. Abercrombie & Fitch Trading Co., 719 F.3d 1367,
 1371 (Fed. Cir. 2013) (noting that issue preclusion is a legal
 question). But we need not decide when, if ever, the Veter-
 ans Court would be obliged to entertain an issue-preclusion
 argument concerning competency when no competency is-
 sue had previously been raised (and the earlier adjudica-
 tion took place long before the Board proceedings). Here,
 the issue-preclusion contention is patently meritless as a
 matter of law. In these circumstances, even if the Veterans
 Court committed an error in declining to consider issue
Case: 20-1633        Document: 53   Page: 7   Filed: 01/11/2021




 FEARS   v. WILKIE                                           7



 preclusion (which we do not decide or suggest), the error is
 harmless, so Mr. Fears could not benefit from our deciding
 that the Veterans Court should have decided issue preclu-
 sion. See Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed.
 Cir. 2011) (explaining that this court may decide harmless-
 ness of any Veterans Court error if harmlessness involves
 only a legal determination); Vazquez-Claudio v. Shinseki,
 713 F.3d 112, 118 (Fed. Cir. 2013). 1
     A basic requirement of issue preclusion is that the is-
 sue decided in the earlier action must be the same as the
 issue in the later action. Biafora v. United States, 773 F.3d
 1326, 1333 (Fed. Cir. 2014). That requirement is not met
 here. The prior litigation, which involved the Army’s ter-
 mination of Dr. Wilhelm’s participation in a residency pro-
 gram for orthopedic medicine in 1996, Wilhelm v. Caldera,
 90 F. Supp. 2d 3 (D.D.C. 2000), aff’d, 6 F. App’x 3 (D.C. Cir.
 2001) (affirming “essentially for the reasons stated in the
 district court’s memorandum opinion”), did not involve the
 same issue as whether Dr. Wilhelm was competent, almost
 two decades later, to opine on the cause of Mr. Fears’s hep-
 atitis B.



     1   The Veterans Court ruled that it could not consider
 the materials from Dr. Wilhelm’s prior legal action, or the
 articles that Mr. Fears submitted to that court (but does
 not invoke in this court), because they were not part of the
 “record on appeal.” Fears, 31 Vet. App. at 318. Mr. Fears’s
 opening brief challenged that conclusion based only on his
 contention that he was entitled to argue issue preclusion.
 See Fears Opening Br. at 3, 11–23. To the extent that Mr.
 Fears’s reply brief makes an argument about the record on
 appeal not tied to issue preclusion, which is unclear, the
 argument is too late. See SmithKline Beecham Corp. v.
 Apotex Corp., 439 F.3d 1312, 1319 (Fed. Cir. 2006) (“Our
 law is well established that arguments not raised in the
 opening brief are waived.”).
Case: 20-1633     Document: 53     Page: 8    Filed: 01/11/2021




8                                              FEARS   v. WILKIE



     In B & B Hardware, Inc. v. Hargis Industries, Inc., the
 Supreme Court endorsed the principle that “‘[i]ssues are
 not identical if the second action involves application of a
 different legal standard, even though the factual setting of
 both suits may be the same.’” 575 U.S. 138, 154 (2015)
 (quoting 18 Charles A. Wright & Arthur R. Miller, Federal
 Practice & Procedure § 4417, 449 (2d ed. 2002)). Although
 “[m]inor variations in the application of what is in essence
 the same legal standard do not defeat preclusion,” when
 the analysis is “significantly different,” the issues are dif-
 ferent. Smith v. Bayer Corp., 564 U.S. 299, 312 n.9 (2011)
 (internal quotation marks and citation omitted). That is so
 here.
     Wilhelm v. Caldera, a case filed in 1998, involved Dr.
 Wilhelm’s “action for declaratory judgment . . . to overturn
 the Secretary of the Army’s [Louis B. Caldera’s] decision
 [in 1996] to terminate [Dr. Wilhelm] from his graduate
 medical training as an orthopedic surgery resident.” 90 F.
 Supp. 2d at 5. Specifically, Dr. Wilhelm made two claims
 under the Administrative Procedure Act: (1) “the decision
 to terminate him from his graduate medical training was
 arbitrary and capricious, an abuse of discretion, and other-
 wise not in accordance with law and military regulation”;
 and (2) he had a “due process right to practice medicine in
 the U.S. Army.” Id. The district court granted Secretary
 Caldera’s motion for summary judgment rejecting Dr. Wil-
 helm’s claims. Id. at 9.
     As to the first claim, the court explained that its review
 was “limited to determining whether there has been sub-
 stantial compliance with statutes and regulations, whether
 the agency acted arbitrarily and capriciously, and whether
 there is substantial evidence to support the agency’s deci-
 sion.” Id. at 7. Under that standard of review, the court
 held that Dr. Wilhelm’s residency termination passed mus-
 ter because the relevant regulations permitted the Army to
 “terminate a trainee for failure to correct necessary defi-
 ciencies while on probation” and because “[t]he records
Case: 20-1633        Document: 53   Page: 9   Filed: 01/11/2021




 FEARS   v. WILKIE                                          9



 show[] numerous poor performance evaluations and re-
 ports from faculty that [Dr. Wilhelm] was not ‘making sig-
 nificant improvement’ during his initial probation period of
 six months.” Id. at 7–8. As to the second (due-process)
 claim, the court concluded that Dr. Wilhelm “ha[d] no due
 process right to practice medicine in the U.S. Army” and
 “suffered no loss of property because there is no protected
 property interest in continued military service.” Id. at 8–
 9.
     By contrast, the issue now raised by Mr. Fears, for
 which he seeks preclusion, is whether Dr. Wilhelm was
 competent, under 38 C.F.R. § 3.159(a)(1), to opine in 2014
 on the cause of Mr. Fears’s hepatitis B. That regulation
 states in relevant part: “Competent medical evidence
 means evidence provided by a person who is qualified
 through education, training, or experience to offer medical
 diagnoses, statements, or opinions.” Determining whether
 Dr. Wilhelm in 2014 was “qualified through education,
 training, or experience to offer medical diagnoses, state-
 ments, or opinions” on the cause of hepatitis B is signifi-
 cantly different from determining whether, eighteen years
 earlier, the Army could properly find deficiencies that sup-
 ported its termination of Dr. Wilhelm from an orthopedic-
 medicine program or whether Dr. Wilhelm had a due-pro-
 cess right to continue in the program. The issues are not
 the same, and for at least that reason, issue preclusion
 could not apply. 2



    2    Mr. Fears seeks en banc review of whether issue
 preclusion (based on an old adjudication) presents a special
 case for the Veterans Court’s restricting its rulings to the
 record before the Board or excusing failure to raise a com-
 petency issue before the Board. See Fears Opening Br. at
 10, 20–21. Because we reject issue preclusion on the mer-
 its, we do not decide the record-scope or timely-presenta-
 tion questions involving issue preclusion. For that reason
Case: 20-1633    Document: 53       Page: 10   Filed: 01/11/2021




 10                                            FEARS   v. WILKIE



                              B
      Mr. Fears also argues that as a matter of law the gen-
 eral requirement to raise a competency challenge before
 the Board should not apply to veterans who were pro se or
 represented by a non-lawyer before the Board. See Fears
 Opening Br. at 23–28. We reject that argument. Although
 filings in such situations may be liberally and sympatheti-
 cally read in the course of determining whether an issue
 has actually been raised, we have rejected similar sugges-
 tions to simply excuse compliance with requirements for
 raising an issue. See, e.g., Scott v. McDonald, 789 F.3d
 1375, 1381 (Fed. Cir. 2015); Parks v. Shinseki, 716 F.3d
 581, 585 (Fed. Cir. 2013); Comer v. Peake, 552 F.3d 1362,
 1368 (Fed. Cir. 2009). We do so again here.
                              III
     Mr. Fears makes other arguments that we cannot ad-
 dress. We generally cannot address an argument not pre-
 sented to the Veterans Court first. See Emenaker v. Peake,
 551 F.3d 1332, 1337 (Fed. Cir. 2008) (“In order to present
 a legal issue in a veteran’s appeal, the appellant ordinarily
 must raise the issue properly before the Veterans Court;
 with limited exceptions, appellate courts do not consider is-
 sues that were not raised in the tribunal from which the
 appeal is taken, and we have held that those general prin-
 ciples of appellate practice apply in the context of appeals
 from the Veterans Court.”); see also O’Brien v. Wilkie, 948
 F.3d 1339, 1341 n.2 (Fed. Cir. 2020); Scott, 789 F.3d at
 1379–80.
     Mr. Fears presented no meaningful argument to the
 Veterans Court that the general requirement that veterans
 must raise a challenge to a VA medical examiner’s compe-
 tence before the Board “is incompatible with” 38 C.F.R.


 and others, we deny what we take to be a request for refer-
 ral of this case to the full court for en banc hearing.
Case: 20-1633        Document: 53   Page: 11   Filed: 01/11/2021




 FEARS   v. WILKIE                                         11



 § 3.159. Compare Fears Opening Br. at 36–40, with Fears
 v. Wilkie, No. 17-2345 (Vet. App.) (Jan. 10, 2018 opening
 brief and May 3, 2018 reply brief). The lack of such an ar-
 gument—for which even now Mr. Fears presents no sup-
 port in the language of § 3.159—is reflected in the absence
 of any interpretation of § 3.159 in the Veterans Court’s
 opinion. Mr. Fears likewise did not argue that the regional
 office failed to comply substantially with the Board’s re-
 mand order because Dr. Wilhelm was not a hepatologist.
 Fears Opening Br. at 28–36; Fears Reply Br. at 5. As the
 Veterans Court wrote, Mr. Fears “did not raise the issue of
 Dr. Wilhelm not being a hepatologist. Thus, we consider
 that argument waived.” Fears, 31 Vet. App. at 319 n.102.
 Mr. Fears does not contest the Veterans Court’s forfeiture
 determination. We therefore cannot address either argu-
 ment on appeal.
                               IV
    For the foregoing reasons, we affirm the Veterans
 Court.
     The parties shall bear their own costs.
                           AFFIRMED